PER CURIAM.
This is an appeal by defendant from a judgment after a jury trial.' Defendant was found guilty of resisting arrest with violence and placed on three years’ probation. We affirm in all respects except conclude that the condition of probation whereby defendant was required to submit to searches by any authorized police officer is violative of the principles stated in Dearth v. State, 390 So.2d 108 (Fla. 4th DCA 1980). We, therefore, strike the words, “and authorized police officers,” from the order and affirm the order as modified.
AFFIRMED AS MODIFIED.
ANSTEAD and HURLEY, JJ., concur.
BERANEK, J., dissents with opinion.